Citation Nr: 0200455	
Decision Date: 01/14/02    Archive Date: 01/25/02

DOCKET NO.  00-07 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for residuals of a 
left knee injury with arthritis and, if so, whether the 
evidence supports a grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel

INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which determined in pertinent part that new 
and material evidence adequate to reopen the claim for 
entitlement to service connection for left knee disability 
with arthritis had not been submitted.  A personal hearing 
was held in May 2000 before a Hearing Officer at the RO.  
Another hearing was held in September 2001 before the 
undersigned Member of the Board conducting a Travel Board 
hearing in Cleveland, Ohio.


FINDINGS OF FACT

1.  In rating decision of September 1968, the RO denied 
service connection for residuals of injury to both knees, 
with bilateral medial meniscectomy and hypertrophic 
arthritis; the veteran was notified of this decision later 
that month and did not file a timely notice of disagreement.

2.  In rating decision of October 1993, the RO confirmed and 
continued the September 1968 rating decision and determined 
that no new and material evidence had been submitted to 
reopen the claim for service connection for bilateral knee 
conditions.

3.  The veteran timely submitted a notice of disagreement in 
regard to the October 1993 rating decision and requested a 
personal hearing.  Although a Statement of the Case was 
issued in February 1994 noting that the veteran would be 
notified separately of a scheduled hearing, the evidence does 
not demonstrate that the requested hearing was scheduled, nor 
is there evidence that the veteran's request for a hearing 
was withdrawn.  The evidence indicates that a substantive 
appeal was not timely filed.

4.  In February 1999, the veteran submitted another claim for 
service connection for a knee disability; in rating decision 
of August 1999, the RO determined that new and material 
evidence sufficient to reopen the claim had not been 
submitted and continued to deny it.

5.  In December 1999, the veteran submitted another claim for 
service connection for a left knee disability; in rating 
decision of January 2000, the RO determined that no new and 
material evidence had been submitted to reopen the claim and 
the current appeal was timely executed.

6.  When the veteran filed the December 1999 claim for 
service connection for a left knee disability, he submitted a 
medical statement which pertains to the claim, was not 
previously of record, is not cumulative of other evidence of 
record, bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

7.  The veteran had a pre-existing left knee disorder that 
increased during service, requiring a medial meniscectomy for 
a torn left medial meniscus; there is evidence of slight 
hypertrophic arthritis of the left knee within one year of 
service, as well as evidence that the veteran's current left 
medial compartment osteoarthritis is a result of his medial 
meniscus tear.


CONCLUSIONS OF LAW

1.  The rating decision in September 1968, denying service 
connection for residuals of injury to both knees, with 
bilateral medial meniscectomy and hypertrophic arthritis, 
became final; the October 1993 rating decision in which the 
RO determined that no new and material evidence to reopen the 
claim for service connection for bilateral knee conditions 
had been submitted, did not become final as the requested 
hearing apparently was not scheduled.  38 U.S.C.A. § 7103(a) 
(West Supp. 2001).

2.  The evidence submitted subsequent to the September 1968 
rating decision is new and material and the claim for service 
connection for a left knee disability is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(effective prior to August 29, 2001).

3.  The criteria for establishing service connection for a 
left knee disability have been met; a left knee disability 
was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000);  see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA regulations have also been revised as a result of 
these changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

The Board notes that it is satisfied that all relevant facts 
necessary for an equitable disposition of the appeal 
concerning entitlement to service connection for a left knee 
disability have been properly developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist.  See 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001).

The Board further notes that during the course of the 
appellate process, the provisions of 38 C.F.R. § 3.156 with 
respect to new and material evidence were changed, effective 
August 29, 2001.  Where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
congressional or Secretarial intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas, supra.  
Here, the Secretary has specifically limited the application 
of the changes in § 3.156 to claims to reopen received on or 
after August 29, 2001.  Since the appellant's claim to reopen 
was filed prior to August 29, 2001, the new § 3.156 
provisions are not applicable in his case and the prior law 
will be applied herein. 

In September 1968, the RO, based on the evidence then of 
record, found that the veteran's knee disorders pre-existed 
service and that there was no evidence of any intercurrent 
injury in military service or any evidence of permanent 
aggravation beyond the normal progression for this condition.  
Based on these findings, the RO denied the claim for service 
connection for residuals of injury to both knees, with 
bilateral medial meniscectomy and hypertrophic arthritis.  
The evidence demonstrates that notice of the decision was 
mailed to the veteran in September 1968.  The veteran did not 
appeal that decision and it became final.  However, a claim 
which is the subject of a prior final decision may 
nevertheless be reopened upon presentation of new and 
material evidence.  38 U.S.C.A. § 5108.  

In July 1993, the veteran requested that his claim for 
service connection for knee injury be reopened.  As noted 
above, in rating decision of October 1993, the RO confirmed 
and continued the September 1968 rating decision and found 
that no new and material evidence to reopen the claim for 
service connection for bilateral knee conditions had been 
received.  The veteran was notified of this decision in 
November 1993.  He submitted a notice of disagreement with 
that decision in December 1993 and requested a personal 
hearing.  A Statement of the Case was issued in February 
1994, acknowledging that the veteran had requested a hearing 
and informing him that he would be notified separately of the 
scheduled hearing.  However, the evidence does not show that 
the hearing was ever scheduled, or that the veteran withdrew 
his request for a hearing.  Based on this due process error, 
the Board finds that the October 1993 rating decision did not 
become a final decision.  Accordingly, the issue is whether 
new and material evidence has been received since the 
September 1968 final rating decision.

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  "New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).

When determining whether the evidence is new and material, 
the specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

The evidence of record at the time of the September 1968 
rating decision included the veteran's service medical 
records.  A November 1965 pre-induction examination report 
notes that the veteran reported that his left knee locked.  
The service medical records also contain a December 1965 
letter from Avrum I. Froimson, M. D., noting that prior to 
service the veteran had a history and clinical findings 
consistent with incomplete anterior tear of the left medial 
meniscus.  However, Dr. Froimson further noted that this 
condition did not warrant surgical removal and did not 
constitute "any great disability as evidenced by the fact 
that he was able to do very hard work that most normal people 
could not perform."  The doctor was referring to the fact 
that after the veteran injured his left knee playing football 
in high school, he worked as a lineman, climbing poles.  The 
service medical records show that the veteran had a 
consultation in May 1966 for locking and occasional minimal 
effusion of the left knee.  The impression was probable 
anterior derangement of the left knee.  A hospital report 
shows that the veteran was hospitalized from July 13 to 
August 26, 1966, complaining of pain in the left knee of one 
year's duration.  It was noted that the veteran had sustained 
a clipping injury to the left knee in football and that due 
to buckling, locking and pain, he presented for correction.  
On July 14, 1966, he underwent a medial meniscectomy on the 
left knee.  Operative findings were a torn left medial 
meniscus.  The hospital report indicates that the disorder 
was accidentally incurred when the veteran suffered a 
clipping injury while playing football, it was not incurred 
in line of duty, and it existed prior to service.  Records 
from August 1966 through May 1967 show that the veteran 
complained of pain in both knees.  A notation in August 1966 
indicates that the left knee arthrotomy was incurred in the 
line of duty.  The separation examination report, dated in 
January 1968, notes that the veteran had a bad left knee and 
had torn the cartilage.  It was noted that this was incurred 
in the line of duty.  It was further noted that the veteran 
had had an operation and had since had arthritis type pain.  
There was a surgical scar on the left knee.

Also of record at the time of the September 1968 rating 
decision was a VA examination report dated in July 1968.  The 
veteran complained that his knee locked up and hurt when it 
was damp out.  The examination report further notes that, 
while in service in 1966, the veteran injured his left knee 
dismounting from a truck.  He had swelling and locking in the 
knee after the injury and several weeks later had surgery 
with removal of the medial meniscus.  He currently complained 
of occasional pain and stiffness in the left knee after 
working for prolonged periods.  It was noted that he worked 
as a lineman and climbed poles.  On physical examination, 
there was a surgical scar three inches long on the left knee 
medial to the patella.  There was no swelling or crepitation 
in the knee joint, no limitation of motion in the knee, and 
no abnormal mobility in the knee.  X-rays of both knees 
showed slight hypertrophic changes of the bones of both 
knees.  The diagnosis was residual injury left knee, surgical 
removal of the medial meniscus, slight hypertrophic 
arthritis.

In rating decision of September 1968, the RO discussed the 
service medical records, including the letter from Dr. 
Froimson, and the findings at the July 1968 VA examination.  
The RO found that, although the veteran had multiple 
complaints of pain in his knees during military service and 
underwent a medial meniscectomy of the left knee, there was 
no evidence of any intercurrent injury in service nor any 
evidence of permanent aggravation beyond the normal 
progression for this condition.  The claim for residuals of 
injury to both knees, with bilateral medial meniscectomy and 
hypertrophic arthritis was denied.

Since the September 1968 rating decision, the RO received 
numerous private medical records from the veteran's prior 
employer, Cleveland Electric Illuminating Company.  In July 
1979, the veteran slipped on a bucket step and struck his 
left knee.  There was minor contusion of the knee at the site 
of the scar of a previous knee surgery.  In July 1982, the 
appellant injured the left knee again and the diagnosis was 
left knee strain.

A January 1999 statement from Jeffrey J. Fierra, M.D., notes 
that the veteran was examined earlier that month and reported 
a history of injury to the left knee followed by left knee 
cartilage surgery in 1966.  It was further noted that the 
veteran stated that he was not experiencing any problems with 
his left knee prior to the injury in July 1982, when he 
slipped at work.  The examination revealed an oblique 
curvilinear scar measuring approximately three inches in 
length involving the antero-medial aspect of the left knee.  
There was evidence of mild to moderate hypertrophic 
degenerative changes involving the antero-medial aspect of 
the left knee.  It was Dr. Fierra's opinion that "it is 
within reasonable medical certainty or probability that the 
injury of 7/26/82 aggravated pre-existing degenerative 
arthritis, i.e., degenerative joint disease, of the left knee 
. . . ."

The veteran also submitted a statement from John Wood, M. D., 
dated in November 1999, noting that the veteran reported a 
left subtotal medial meniscectomy performed in the military, 
and that more recently, he had insidiously developed pain on 
the medial aspect of his knee and an increased in varus 
deformity in the joint.  X-rays showed bone-on-bone in the 
medial compartment of both knees.  Dr. Wood provided his 
medical opinion that, "[i]t is a well-established fact that 
arthritis will develop in a knee compartment in which the 
meniscus has been removed.  With a reasonable degree of 
medical certainty, I would state that [the veteran's] left 
medial compartment osteoarthritis is a result of his medial 
meniscus tear."

A personal hearing before a Hearing Officer at the RO was 
held in May 2000.  According to the veteran, his right knee 
was injured and surgically repaired prior to service, not his 
left knee.  The veteran testified that he worked as a lineman 
right after high school and had no problems with his knees.  
He was then drafted into the service and at the entrance 
examination, he told them about his knees.  According to the 
veteran, he injured his left knee in basic training or in AIT 
at Fort Sill, getting out of the back of a truck with a full 
pack.  A day or two after the injury, they operated on his 
knee.  After recuperating from the knee surgery, he was sent 
overseas and was in a medical clearing company.  The veteran 
further testified that in 1982, he could no longer do his job 
and was given a different job within the company where he did 
not have to do a lot of standing.  He also indicated that he 
received treatment for his knees at the VA and they gave him 
pain pills for the disorder.

The RO requested and received VA outpatient treatment records 
from January 1999 to December 2000.  A record dated in 
November 1999 notes that the veteran's activity was limited 
by severe degenerative joint disease in bilateral knees.  A 
record dated in May 2000 notes that the veteran had the usual 
knee pain (more on left).  The pertinent assessment was 
degenerative arthritis knee.  

A Travel Board hearing was held in September 2001 before the 
undersigned Board Member in Cleveland, Ohio.  The veteran 
submitted a December 1965 statement from Dr. Froimson, with a 
waiver of RO review.  However, the Board notes that this 
evidence was included in the service medical records 
available at the time of the 1968 rating decision.  The 
veteran testified that after service, he returned to his job 
as a lineman for a power company.  He worked there from 1968 
until 1993.  He acknowledged that being a lineman was a hard 
job on the knees.  He stated that he had left knee surgery 
during service and that cartilage was removed from the knee.  
The veteran contended that he had had trouble with the left 
knee since the surgery as far as standing.  He further 
testified that the pre-existing left knee condition was 
different than the left knee condition in service that 
required surgery.  According to the veteran, he got through 
Basic Training and almost through Advanced Training before he 
had the left knee surgery.  He testified that he hurt his 
left knee when jumping off the back of a truck with a full 
pack, weighing approximately 40 to 50 pounds.  According to 
the veteran, when he hurt his left knee, he was taken to the 
base hospital.  The veteran also acknowledged that he hurt 
his left knee on the job after service and filed a workers 
compensation claim, for which he received payment from the 
Bureau of Workers' Compensation.  He stated that he was not 
receiving Social Security Administration benefits or Social 
Security disability benefits.  

After reviewing the evidence of record, the Board finds that 
new and material evidence has been submitted to reopen the 
veteran's claim for service connection for left knee 
disability, with arthritis.  The Board finds that the 
statement from Dr. Woods, dated in November 1999, containing 
his medical opinion, is new and material evidence.  Such 
evidence was not previously considered by the RO in the last 
final rating decision and it contains material evidence 
pertaining to the issue regarding service connection for the 
left knee disability.  Dr. Wood's statement provides a 
medical opinion linking the veteran's current left knee 
disability, medial compartment osteoarthritis, to the medial 
meniscus tear and the removal of the meniscus during service.  
Accordingly, the Board determines that the claim for service 
connection for left knee disability is reopened and must be 
addressed on the merits.

The Board determines that there is adequate evidence for it 
to render an equitable disposition on the merits of the 
reopened claim for service connection for left knee 
disability.  Service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In the case of 
arthritis, where the disability is manifested to a 
compensable degree within one year post-service, service 
connection may be granted on a presumptive basis.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board finds that the evidence clearly indicates that the 
veteran had injured his left knee prior to service.  The 
December 1965 statement from Dr. Froimson notes that prior to 
service, the veteran had a history and clinical findings 
consistent with incomplete anterior tear of the left medial 
meniscus.  However, he further noted that this pre-existing 
condition did not warrant surgical removal and did not 
constitute any great disability at that time.  Although the 
service medical records do not confirm the veteran's alleged 
injury to his left knee during service, the records do show 
that the veteran complained of left knee pain and the 
condition apparently had become severe enough that in July 
1966 he underwent medial meniscectomy of the left knee.  The 
operative findings were a torn left medial meniscus.  The 
evidence indicates that the veteran had been able to complete 
Basic Training and was in Advanced Training at the time his 
left knee disorder required surgery.  After reviewing this 
evidence, the Board finds that although the left knee 
disorder pre-existed service, the evidence indicates that it 
was aggravated therein to the extent that surgery became 
necessary.  Based on Dr. Froimson's statement, the severity 
of the veteran's pre-existing left knee disorder did not 
warrant surgical intervention at the time he entered the 
military.  After the rigors of Basic Training, the service 
medical records demonstrate that the veteran then required 
surgical intervention for his left knee disability.  This 
evidence indicates that the pre-existing left knee disorder 
was aggravated by service.  Accordingly, service connection 
is warranted for the left knee disability.

The Board further notes that the July 1968 VA examination 
demonstrated that the veteran had slight hypertrophic 
arthritis in the left knee.  This evidence shows that the 
veteran developed arthritis within one year of separation 
from service.  The evidence does not demonstrate any 
additional left knee injury between separation from service 
in January 1968 and this examination in July 1968.  The 
evidence does show additional left knee injury many years 
later during the veteran's employment as a lineman with a 
power company.  Accordingly, the severity of the veteran's 
current left knee osteoarthritis may in part be attributed to 
an intercurrent injury.  However, for the purposes of service 
connection, the evidence indicates that a pre-existing left 
knee disorder was aggravated by service.  The January 1999 
statement from Dr. Fierra provides a medical opinion that the 
July 1982 left knee injury aggravated pre-existing 
degenerative arthritis.  In addition, service connection for 
the left knee disability with arthritis is supported by the 
November 1999 statement by Dr. Wood, who provides a medical 
opinion indicating that the veteran's current left medial 
compartment osteoarthritis was a result of the medial 
meniscus tear and removal of the meniscus, which occurred 
during service.



ORDER

New and material evidence having been received, the claim for 
service connection for left knee disability is reopened.

Service connection for left knee disability is granted.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

